J. S17034/20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN RE: THE ESTATE OF:                    :       IN THE SUPERIOR COURT OF
ROBERT M. MUMMA                          :             PENNSYLVANIA
                                         :
APPEAL OF: ROBERT M. MUMMA, II           :          No. 1326 MDA 2019


                  Appeal from the Order Dated July 9, 2019,
            in the Court of Common Pleas of Cumberland County
                 Orphans’ Court Division at No. 21-86-0398


BEFORE: PANELLA, P.J., STABILE, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUMBY FORD ELLIOTT, P.J.E.: FILED: MAY 11, 2020

      Robert M. Mumma, II, appeals, pro se, from the July 9, 2019 order

entered in the Court of Common Pleas of Cumberland County that granted the

request of Lisa M. Morgan, trustee (“trustee”), under the will of Robert M.

Mumma, Sr. (“decedent”), to combine the marital trust and the residuary trust

and that denied appellant’s request that the trial court recuse itself from any

further action regarding decedent’s estate. Appellant also purports to appeal

from the July 30, 2019 order that denied his motion to reconsider the July 9,

2019 order. We quash this appeal.

      As a previous panel of this court noted:

            [Decedent] died testate over thirty years ago. The
            distribution of the assets of his estate has been
            delayed by numerous lawsuits brought by [a]ppellant,
            a pro se litigant. There have been at least sixteen
            previous appeals filed by [a]ppellant to this [c]ourt,
            and the estimated costs to the estate from
            [a]ppellant’s vexatious and specious lawsuits has
            been approximately five million dollars.
J. S17034/20



In re: Estate of Mumma, No. 319 MDA 2017, unpublished judgment order

at *2 (Pa.Super. filed October 2, 2017).

      With that backdrop, we note that after the trustee filed the petition to

confirm trust combination, the trial court issued a rule to show cause on

appellant1 as to why the petition should not be granted.        In his answer,

appellant requested that the trial court recuse itself and alleged that the

trustee “seeks to extend her control of the [t]rusts by combining them and

not distributing.” (Appellant’s answer to rule to show cause, 7/1/19 at 3.) On

July 9, 2019, the trial court entered the order granting the trustee’s request

to combine the trusts and denying appellant’s recusal request. Appellant filed

a motion for reconsideration, which the trial court denied on July 30, 2019.

Appellant then filed a notice of appeal. Although the trial court did not order

appellant to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b), appellant filed a “matters complained of”

wherein he stated:

            The issues raised in the Answer to the Rule to show
            Cause and the Motion for Reconsideration of the
            July 9th Order and the failure of the [trial c]ourt to
            Order the distribution of the Trust assets as instructed
            by Robert M. Mumma in Seventh and Eighth of his Will
            are the basis of this appeal. [The trial c]ourt should
            have recused himself from the matter.




1 We note that the trial court’s rule to show cause was also issued upon
Barbara M. Mumma, one of decedent’s children, who is not a party to this
appeal.


                                     -2-
J. S17034/20

Appellant’s “matters complained of,” 8/28/19.           The trial court then filed a

Rule 1925(a) opinion.

      Appellant raises the following issues for our review:

            [1.]   Did the [trial] court erroneously reject the
                   issues raised in the appellant’s answer to the
                   rule to show cause?

            [2.]   Whether the trial judge abused its discretion
                   and committed an error of law in failing to
                   recuse [it]self?

Appellant’s brief at 5 (full capitalization omitted).

      This court may reach the issue of appealability sua sponte because it

affects our jurisdiction over the case.      In re Miscin, 885 A.2d 558, 561

(Pa.Super. 2005). With respect to appealability,

            [this c]ourt may reach the merits of an appeal taken
            from “(1) a final order or an order certified as a final
            order; (2) an interlocutory order [appealable] as of
            right; (3) an interlocutory order [appealable] by
            permission; or (4) a collateral order. As a general
            rule, only final orders are appealable, and final orders
            are defined as orders disposing of all claims and all
            parties. Once an appeal is filed from a final order, all
            prior interlocutory orders become reviewable.

In re Bridgeport Fire Litig., 51 A.3d 224, 229 (Pa.Super. 2012) (internal

citations and quotation marks omitted; brackets in original).

      “[I]n a decedent’s estate, the confirmation of the final account of the

personal representative represents the final order, subject to exceptions being

filed and disposed of by the court.”         In re Quinn, 805 A.2d 541, 543

(Pa.Super. 2002) (citations omitted). Here, the record reflects that the trial



                                       -3-
J. S17034/20

court has not confirmed a final accounting. Therefore, the order granting the

trustee’s request to combine the trusts is not a final, appealable order. We

further note that appellant could not appeal the order as of right under

Pa.R.A.P. 311; appellant neither requested nor received permission to appeal

this interlocutory order; and the order could not be appealed under the

collateral order doctrine as defined in Pa.R.A.P. 313(b). Consequently, the

order granting the trustee’s request to combine the trusts is not appealable.

With respect to that part of the order that denied appellant’s request that the

trial court recuse itself, it is well settled that an order denying a motion for

recusal is not a final, appealable order. In re Bridgeport Fire Litig., 51 A.3d

at 230.

        Appeal quashed.2

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 05/11/2020




2   In light of our disposition, we deny appellant’s request for oral argument.


                                       -4-